PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/998,512
Filing Date: 16 Aug 2018
Appellant(s): Laser Technology, Inc. et al.



__________________
Corey Leggett (Reg. No. 70,017)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 May 2022 (and corrections 7 July 2022)

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of independent Claims 1, 10 and 11 goes as follows. The first limitation is a generic laser transmitter that transmits a laser pulse or wave. The second limitation is a generic receiver receiving the pulse or wave reflection(s). The third limitation describes a generic processor calculating (using known speed, and measured time) a distance to 1 or more points. The processor then does one more step to calculate the distance between those 2 points. Almost every lidar or laser rangefinder performs the first 3 steps. Once the positions of multiple points are known, it is well-known in the art to go one step further and determine the distance between two measured points. Applicant appears to have a much narrower interpretation of Claims 1, 10 and 11 than are actually written. 
All that is claimed in Claims 1, 10 and 11 can be shown in the exemplary figure (from the examiner) below of two triangles. 

    PNG
    media_image2.png
    377
    495
    media_image2.png
    Greyscale
 Exemplary Figure
Claim 1 (and 10 and 11) uses a rangefinder and places it at Point A. It measures a distance to points P1 and P2. It repeats the same step from point B to measure the distance to points P1 and P2. The four measured distances (rA1, rA2, rB1, rB2) are used to calculate the distance D between points P1 and P2. The measured distance D is the same in both triangles (as claim 1 states “first and second mutually fixed in relationship”). The only information needed for the processor to calculate the distance D, is using basic geometry and one interior angle of each triangle. Therefore, any rangefinder that has ability to measure, estimate an angle, or range of angles, or uses a mirror or pivot to calculate an angular scan region can easily provide the angle to allow the processor to complete the simple algorithm to determine distance D. 
In response to Appellant's argument on Pages 7-8 of the Arguments filed 24 May 2022 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details of how “compensation” is done) are not recited in the rejected independent claim(s) 1, 10 and 11.  Since the applicant fails to state exactly how the compensation from origin point A to origin point B is done, any suitable mechanism for compensation is suitable to one having ordinary skill in the art. Suitable compensation mechanisms may include (but not limited to) a rotating mirror, a rangefinder that measures angular range, applying basic geometrical equations for triangles, or even GPS to give known locations of Point A and B (among others). Dependent claims are similarly broad, mostly adding common details well-known in the art of laser rangefinding. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the appellant’s arguments on Pages 8-9 of the arguments filed 24 May 2022, the appellant emphasizes that the novel and non-obvious limitation in the claimed invention is that a rangefinder does not have a displacement between “disparate first and second origin points”. Appellant is arguing that a hand-held device that captures 2-D or even 3-D optical images (see Ball reference, Figures 23-30, and related descriptions) is relegated to taking measurements from one fixed point in space even if worn on the helmet of a human user. 
An explicit teaching of  “compensation” for rangefinding from different origin points is not present in primary reference Ball, but select passages in Columns 1, 8, and 12 of Ball provide important information that either inherently teaches, or renders obvious, a “compensation” for “disparate first and second origin points”. Columns 1 and 12 teach stereophotographic distance measurements using at least 2 target points. Column 8 recognizes that there is an offset between the image capture device and the rangefinder, thus when measuring distances to points in the field of view, compensation must be made for horizontal and vertical offsets (as well as multiple measurements made). 
Setono is more explicit in describing “compensation” for “disparate first and second origin points”. The clearest evidence of “disparate origin points” is that Setono measures more than one reflected beam … that is incident on TWO different photodetectors (see [0087] to [0089] for distance measurements to each photodetector). Additionally, Setono teaches determination of an angle during scanning (see paragraphs [0110] to [0123]). Two photodetectors are not at the same location, thus rendering obvious “disparate first and second origin points”. As the scanning mirror scans along an axis, multiple reflections are received at each photodetector from “first and second… target coordinates”. Setono goes into even more detail than Appellant’s Claim 1, determining an angle during scanning, thus calculating “ranges from said instrument to said first and second target coordinates”, and also “compensating” for “displacement between… first and second origin points”, represented by the two photodetectors. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.





 	(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.